Title: To George Washington from George Bryan, 5 March 1779
From: Bryan, George
To: Washington, George


Sir,
In Council Philadelphia March 5th 1779
It may not be amiss, to acquaint your Excellency, that Council have declined recommending persons desirous of passing into the enemys lines, from this state, and have referred back to Congress, a business, wherein they found others in publick stations interfering, without any reprehension from that Honorable Body, altho the irregularity has been laid before them several months since.
At the same time, this Board, ever watchful of the publick safety and happiness, think it behooves them to communicate to you, their suspicions, that Mr Paul Zantzinger of the borough of Lancaster, in this state, merchant, who is lately gone hence for camp, has a design of getting liberty to pass into New York.
For this purpose, he will probably set forth his desire to visit his father-in-law, the Reverend Mr Thomas Barton, now in that City. When you know the character and conduct of this divine, your Excellency will judge better of such a request. Mr Barton has long been a missionary, stationed a[t] Lancaster, by the society in England, for propogating the Gospel. It is believed, that he has been very instrumental in poisoning the minds of his parishioners, who are generally of very disaffected principles, as to the present contest with Great Britain. His late conduct, in refusing to give the common proofs of allegiance to this state, and abjure the King of Great Britain, and in taking the benefit of the indulgence of our Legislature, which allowed him to sell his lands, and retire, as he said, to Europe; but above all, his acceptance of a chaplaincy in a British regiment at New York, (as is credibly reported here,) and thus actively joining the enemy, confirm the worst ideas, that have been entertained of this Gentleman: I would suggest, that Mr Zantzinger is a trader, who has never manifested much attention to the present contest, and very likely to be drawn by interested views to a market, where European merchandizes are sold at prices, inviting to men, who seek profit merely.

Mr Zantzinger is probably accompanied by a son of Mr Barton, a young Gentlemen, lately returned from England, where he has been weaned of all fond attachment to that corrupted country, and brought to see the happiness and independence of North America in their proper light and connection. Young Mr Barton is a much clearer character with us, than his brother-in-law; and as such I venture to mention him, and I am May it please your Excellency Your most obedient and very humble servant,
Geo. Bryan, Vice-president.